Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited guide member .. which defines a flow passage in claim 1.  It is described in the specification at para. 0022, as arranged.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 4, “a stator” is indefinite because a stator was introduced in claim 1 as part of the motor rendering it unclear if this stator is the same or a different stator located in the motor housing.  Clarification is required.
In claim 3, line 5, “a rotor” is indefinite because a rotor was introduced in claim 1 as part of the motor rendering it unclear if this rotor is the same or a different rotor located in the motor housing.  Correction is required.
In claim 4, line 5, “the oil tank” is indefinite for lacking sufficient antecedent basis in the claims since it has not been previously recited.  Claim 3, from which this claim depends, does not recite an oil tank, it is recited in claim 2. Correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U. S. Patent Application Publication No. 2018/0231006) in view of Creamer (U. S. Patent Application Publication No. 2014/0341710).
As to claim 1, Sun discloses a centrifugal compressor (FIG. 2, Abstract), comprising: 
a shell 11 (para. 0036), which has a fluid inlet 40 (para. 0039) at a first position of the shell 11, and a fluid outlet 42 (para. 0037) at a second position of the shell 11 (shown); 
a motor assembly 12 (para. 0036, drive module), which is arranged in the shell 11 and comprises a stator 13 and a rotor 19; 

and a guide member 16 (para. 0037), which is located above the centrifugal compression mechanism 27, and which defines a flow passage alone or together with a top part 17 (para. 0034) of the shell 11 (FIG. 2, as shown by flow arrows); 
wherein when the centrifugal compressor is working, a fluid from the fluid inlet 40 passes through the motor assembly 12 and then flows from an outer periphery of the centrifugal compression mechanism 27 into the flow passage (FIG. 2, note flow arrows), is diverted in the flow passage, and exits from the fluid outlet 42 (as shown).
Sun is silent as to the fluid outlet position being higher than the inlet position and the rotor comprising a vertically arranged rotor shaft, and the rotor shaft comprising a lower end and an upper end  Sun would appear to be equally capable of horizontal or vertical mounting.  In this regard, Creamer teaches a centrifugal refrigeration compressor that is capable of both horizontal and vertical orientation (para. 0058) with the vertical orientation having the advantage of reduced loading on the radial bearings, Id.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to arrange the rotor shaft of Sun vertically so that it has upper and lower ends in order to provide a vertical orientation that reduces bearing load as taught by Creamer, Id.  Once modified, the combined teachings of the references contemplate the fluid outlet being higher than the fluid inlet, 
As to claim 3, Sun further discloses the motor assembly 12 comprises: a motor housing; a stator 13 fixed on an inner side of the motor housing (shown): a rotor 19 located radially inwardly of the stator 13, the rotor 19 being capable of rotating relative to the stator 13 when energized (inherently); 
a first bearing seat at a bottom of the motor housing and a first bearing 14b (para. 0036)  therein; 
an oil cup at a top of the motor housing (refer to an Annotated copy of Sun FIG. 2, attached below, as shown and indicated - structure at top of motor housing proximate stator and fluid passage 26 interpreted as recited oil cup under broadest reasonable interpretation of the term since it would be capable of an analogous fluid handling function); 
and a second bearing bracket (Annotated Sun FIG. 2, as shown and indicated) located above the oil cup and a second bearing 14a therein.


    PNG
    media_image1.png
    825
    705
    media_image1.png
    Greyscale

Annotated Sun FIG. 2 

As to claim 5, Sun discloses an outer periphery of the second bearing bracket has a fluid passage that allows fluid to pass through from bottom to top (Annotated Sun FIG. 2, as shown and indicated).
As to claim 6, Sun discloses the centrifugal compression mechanism 27 comprises one or more compression stages (para. 0042, series in-line arrangement, first and second impellers 27).
As to claim 7, Sun discloses the centrifugal compression mechanism 27 comprises a first-stage impeller (para. 0042), a partition, a volute, and a second stage impeller (Annotated Sun FIG. 2, as shown and indicated), and wherein an outlet of the volute communicates with the fluid outlet 42 of the shell 11 (para. 0037, describing compression stages and outlet to discharge), the fluid passes between an upper surface of the volute and the partition after being compressed by the first-stage impeller 27, is then compressed by the second-stage impeller 27, and then exits from the fluid outlet 42 via the outlet of the volute (para. 0037 & 0042, inter alia).
As to claim 8, Sun discloses outer peripheries of the volute and the second bearing bracket have corresponding fluid passages to allow fluid to pass through from bottom to top (Annotated Sun FIG. 2, as shown and indicated, note flow arrows).
As to claim 9, Sun discloses top part of the shell has an inward protrusion but is silent as to the guide member being hemispherical in shape.  In this regard, the guide member appears to have a curved frusto-conical outer shape forming the inlet to the compression mechanism.   Rounding the guide member surfaces so that they are hemispherical would promote smooth fluid flow along these surfaces before entering the inlet.  With this in mind, the Examiner takes Official Notice that it would have been 
As to claim 10, Sun discloses a refrigerating device (FIG. 1), comprising the centrifugal compressor 10 (para. 0032) according to claim 1 (as set forth above)


Claims 1 and 3  are rejected under 35 U.S.C. 103 as being unpatentable over Crum et al. (U. S. Patent No. 5533875) in view of Sun (U. S. Patent Application Publication No. 2018/0231006).
As to claim 1, Crum discloses a [centrifugal] compressor (FIG. 1, Abstract), comprising: 
a shell 11, which has a fluid inlet 52 (col. 4, lls. 8-10) at a first position of the shell 11, and a fluid outlet 102 (col. 6, ln. 39) at a second position of the shell 11, which is higher than the first position (as shown); 
a motor assembly, which is arranged in the shell 11 and comprises a stator 44 and a rotor 36 (col. 5, lls. 42-52) , the rotor 36 comprising a vertically arranged rotor shaft 34, and the rotor shaft 34 comprising a lower end and an upper end (as shown); 
a compression mechanism 24, 26, 28, 30 (col. 3, lls. 45-50, orbiting scroll member provides analogous impeller function) of which is connected with the rotor shaft so as to be driven by the motor assembly; 

wherein when the [centrifugal] compressor is working, a fluid from the fluid inlet passes through the motor assembly 36, 44 and then flows from an outer periphery of the [centrifugal] compression mechanism 24, 26, 28, 30 into the flow passage from bottom to top, is diverted in the flow passage (as shown, note flow arrows).
Crum is silent as to the compressor having a centrifugal compression mechanism.  Crum discloses a scroll compression mechanism..  However, both compression mechanism types are known to provide similar compression capabilities in refrigeration applications.  In this regard, Sun teaches a compressor having a centrifugal compression mechanism, an impeller 27 (para. 0042)  which is connected with the rotor shaft 19 so as to be driven by the motor assembly 12, and a guide member 16 (para. 0037), which is located above the centrifugal compression mechanism 27, and which defines a flow passage alone or together with a top part 17 (para. 0034) of the shell 11 (FIG. 2, as shown by flow arrows), wherein when the centrifugal compressor is working, a fluid from the fluid inlet 40 passes through the motor assembly 12 and then flows from an outer periphery of the centrifugal compression mechanism 27 into the flow passage (FIG. 2, note flow arrows), is diverted in the flow passage, and exits from the fluid outlet 42 (shown).   
With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the scroll 
Once modified, the combined teachings of the applied art contemplates that when the centrifugal compressor (Sun – 27)  is working, a fluid from the fluid inlet (40 – Sun; 52 – Crum) passes through the motor assembly (Crum -36, 44) and then flows from an outer periphery of the centrifugal compression mechanism (Sun – 27) into the flow passage from bottom to top (Annotated Sun FIG. 2 attached above), is diverted in the flow passage, thereby enters the centrifugal compression mechanism (Sun – 27; from top to bottom, and exits from the fluid outlet (Sun – 42).
As to claim 3, Crum discloses the motor assembly comprises: a motor housing 46; a stator 44 fixed on an inner side of the motor housing 46 (FIG. 2, col. 4, ln. 3): a rotor 36 located radially inwardly of the stator 44, the rotor 46 being capable of rotating relative to the stator 44 when energized (inherently); a first bearing seat 42 at a bottom 


    PNG
    media_image2.png
    796
    495
    media_image2.png
    Greyscale

Composite FIG show Crum and Sun modification

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crum et al. (U. S. Patent No. 5533875) in view of Sun (U. S. Patent Application Publication No. 2018/0231006), and further in view of Chikano (U. S. Patent Application Publication No. 2017/0306951).
As to claim 2, Crum is discussed above and further discloses the rotor shaft 34 supported by a first bearing 60 at a lower part and a second bearing 66 at an upper part, a bottom part of the shell 11 has an oil tank 54 (col. 4, ln. 44), and the lower end of the rotor shaft 36 is located in the oil tank 54 (shown), and wherein the rotor shaft 34 defines an axial or oblique oil passage 62 therein, and has radial perforations 64, 68 (col. 4, lls. 25-30; lls. 40-55) at positions corresponding the second bearing 66 (col. 4, lls. 46-65).   Crum is silent as to the shaft having a radial perforation at a position corresponding to the first or lower bearing but the areas surrounding the bearing are provided with lubricating oil from the sump.  In this regard, Chikano teaches a refrigeration compressor with a rotary shaft 10 having an oil passage 3 with a radial perforation 24 positioned corresponding to a lower bearing 23 (FIG. 1, para. 0035) for lubricating the bearing.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Crum with a radial perforation on its shaft to for lubricating the lower bearing as demonstrated by Chikano, Id.  




Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either alone or in combination does not teach or fairly suggest the centrifugal compressor of claim 1 with each recited limitation in claim 3 further wherein the bottom of the motor housing is connected to the shell through a support bracket, the top of the motor housing is connected to the second bearing bracket, and the second bearing bracket is supported by the shell; and wherein the oil cup comprises an oil guide pipe that is arranged obliquely to guide oil in the oil cup to an inner wall of the shell so that the oil is returned to the oil tank at the bottom part of the shell.  
It is the Examiner’s opinion that modifying of the applied prior art with the oil cup and guide pipe configured in the manner claimed would not be foreseeable without the benefit of the disclosure of the instant invention. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746